 
Exhibit 10.1








June 22, 2009


Mr. Craig Jorgens
580 Dalewood Drive
Orinda, CA 94563


c/o ICO Global Communications (Holdings) Limited
11700 Plaza America Drive, Suite 1010
Reston, VA  20190


Re:           Separation Agreement
 
Dear Craig:
 
This letter sets forth the substance of the agreement (the “Agreement”) between
you and ICO Global Communications (Holdings) Limited (“ICO Global,” and together
with its affiliates, the “Company”) in light of the decision of you and the
Company to separate.
 
1. Separation.  Your last day of work with the Company and your employment
termination date will be June 30, 2009 (the “Separation Date”). The Letter
Agreement between you and the Company dated April 23, 2006, as amended on
December 30, 2008, will be terminated on the Separation Date in all
respects.  The payments and other benefits under this Agreement and the
Consulting Agreement are in lieu of any payments and other benefits to which you
would be eligible for under the Letter Agreement or any other arrangement
between you and the Company.
 
2. Accrued Salary and Vacation.  On the Separation Date, the Company will pay
you all accrued salary and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings.  You
are entitled to these payments by law.
 
3. Consulting Agreement. If you execute and deliver to the Company this
Agreement and do not revoke it, and execute and deliver to the Company the
Consulting Agreement attached hereto as Exhibit A (“Consulting Agreement”), and
resign as an officer of the Company and ICO North America, Inc., then following
the “Effective Date” (as defined below) the Company will execute the Consulting
Agreement pursuant to which you will be eligible to provide consulting services
following the Separation Date.
 
4. Benefit Plans.  If you are currently participating in the Company’s group
health insurance plans, to the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense.  Later, you may be able to convert to an
individual policy through the provider of the Company’s health insurance, if you
wish.  The Company contribution to your 401(k) Plan and any contributions by you
will end with your paycheck for the June 30, 2009 pay period.  You will receive
information by mail concerning 401(k) plan rollover procedures.  All
participation in any other Company plans will also cease as of the Separation
Date.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Stock Awards.  Vesting of awards granted to you under the Company’s stock
plan for your service as an employee (“Awards”) will cease as of the Separation
Date, unless you and the Company execute the Consulting Agreement, in which case
vesting of the Awards shall continue pursuant to the terms of the Consulting
Agreement.
 
6. Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date, except for that provided under
the Consulting Agreement.
 
7. Expense Reimbursements.  You agree that, within fifteen (15) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for reasonable business expenses pursuant to its regular business practice.
 
8. Return of Company Property.  Unless you and the Company execute the
Consulting Agreement, you agree to return to the Company by the Separation Date
all Company documents (and all copies thereof) and other Company property that
you have had in your possession at any time, including, but not limited to,
Company files, notes, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information, tangible property
(including, but not limited to, computers), credit cards, entry cards,
identification badges and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof).
 
9. Proprietary Information and Post-Termination Obligations.  You acknowledge
your obligations under the ICO Intellectual Property Agreement dated as of June
22, 2009 (a copy of which is attached hereto as Exhibit B) not to use or
disclose any confidential or proprietary information of the Company.
 
10.  Nondisparagement. Each of you and the Company agree not to disparage each
other, and in the case of the Company, you agree not to disparage the Company’s
attorneys, directors, managers, partners, employees, agents and affiliates, in
any manner likely to be harmful to you or the Company, or their respective
business, business reputation or personal reputation; provided that you and the
Company may respond accurately and fully to any question, inquiry or request for
information when required by legal process.
 
 
 

--------------------------------------------------------------------------------

 
 
11.  Cooperation and Assistance.  You agree that you will not voluntarily
provide assistance, information or advice, directly or indirectly (including
through agents or attorneys), to any person or entity in connection with any
claim or cause of action of any kind brought against the Company, nor shall you
induce or encourage any person or entity to bring such claims.  However, it will
not violate this Agreement if you testify truthfully when required to do so by a
valid subpoena or under similar compulsion of law.  Further, you agree to
voluntarily cooperate with the Company if you have knowledge of facts relevant
to any threatened or pending litigation against the Company by making yourself
reasonably available without further compensation for interviews with the
Company’s counsel, for preparing for and providing deposition testimony, and for
preparing for and providing trial testimony.
 
12. Release of Claims.  In exchange for the Company’s agreement to enter into
the Consulting Agreement, to which you would otherwise not be entitled, and
except as otherwise set forth in this Agreement, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date you sign this Agreement.  This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to your employment with the Company or the termination of that
employment, including by not limited to any claims relating to severance or any
other benefit provided under the employment letter between you and the Company
dated April 23, 2006, as amended on December 30, 2008; (b) all claims related to
your compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code
(as amended), the California Family Rights Act, and the California Fair
Employment and Housing Act (as amended).  Notwithstanding the foregoing, you are
not releasing the Company hereby from any obligation to indemnify you pursuant
to the Articles and Bylaws of the Company, any valid fully executed
indemnification agreement with the Company, applicable law, or applicable
directors and officers liability insurance.  You represent that you have no
lawsuits, claims or actions pending in your name, or on behalf of any other
person or entity, against the Company or any other person or entity subject to
the release granted in this paragraph.
 
 
 

--------------------------------------------------------------------------------

 
 
13. Our Release.  Except as otherwise set forth in this Agreement, and only to
the extent the ICO Global has actual knowledge of the Claim (as defined below)
as of the Separation Date, ICO Global (and not DBSD North America, Inc. or any
of its subsidiaries) hereby generally and completely releases, acquits and
forever discharges you from any and all known claims, liabilities, demands,
causes of action, costs, expenses, attorneys fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise (“Claim”),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the execution date of this Agreement, including
but not limited to:  all such claims and demands directly or indirectly arising
out of or in any way connected with your employment with the Company; provided,
however, that nothing in this paragraph shall be deemed to release you from your
post-termination obligations or Claims arising out of your post-termination
obligations under the ICO Intellectual Property Agreement attached as Exhibit B
or to affect in any way the ability of the Company to address the prior
overfunding of your Company 401(k) account (including by withdrawing funds from
your Company 401(k) account).
 
14. ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and releases you have given in this Agreement is in
addition to anything of value to which you were already entitled.  You further
acknowledge that you have been advised, as required by the ADEA, that:  (a) your
waiver and release does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement (although you may choose voluntarily not to do so); (c)
you have twenty-one (21) days to consider this Agreement (although you may
choose voluntarily to sign it sooner); (d) you have seven (7) days following the
date you sign this Agreement to revoke this Agreement (in a written revocation
sent to me); and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after you
sign this Agreement provided that you do not revoke it (the “Effective Date”).
 
15. Section 1542 Waiver.  In giving the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.
 
16. Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim. However, you and the Company acknowledge that there
may be a disability and or other insurance claim filed before you leave
employment of the Company for a situation that is currently under investigation
regarding your eye.
 
 
 

--------------------------------------------------------------------------------

 
 
17. No Admission.  This Agreement does not constitute an admission by either you
or the Company of any wrongful action or violation of any federal, state, or
local statute, or common law rights, including those relating to the provisions
of any law or statute concerning employment actions, or of any other possible or
claimed violation of law or rights.
 
18. Breach. You agree that upon any material breach of this Agreement you will
forfeit all amounts paid or owing to you under this Agreement.  Further, you
acknowledge that it may be impossible to assess the damages caused by your
violation of the terms of paragraphs 8, 9, 10, 11, 12, 13, 14 and 15 of this
Agreement and further agree that any threatened or actual violation or breach of
those paragraphs of this Agreement will constitute immediate and irreparable
injury to the Company.  You therefore agree that any such breach of this
Agreement is a material breach of this Agreement, and, in addition to any and
all other damages and remedies available to the Company upon your breach of this
Agreement, the Company shall be entitled to an injunction to prevent you from
violating or breaching this Agreement.  You agree that if the Company is
successful in whole or part in any legal or equitable action against you under
this Agreement, you agree to pay all of the costs, including reasonable
attorney’s fees, incurred by the Company in enforcing the terms of this
Agreement.
 
19. Arbitration. To ensure the rapid and economical resolution of any and all
disputes that arise in connection with this Agreement, you and the Company agree
that any and all disputes, claims, or causes of action, in law or equity,
arising from or relating to the enforcement or interpretation of this Agreement
(collectively, “Claims”), shall be resolved to the fullest extent permitted by
law exclusively first, by mediation using a mediator mutually selected from
Judicial Arbitration and Mediation Services, Inc. (“JAMS”), and if not thereby
resolved, by final, binding, and (to the extent permitted by law) confidential
arbitration in Oakland, California conducted by JAMS or its successors, under
the then applicable JAMS rules.    Notwithstanding the above, excluded from this
provision are any claims that by law are not subject to arbitration.  The
arbitrator shall:  (1) have the authority to compel adequate discovery for the
resolution of all Claims and to award such relief as would otherwise be
permitted by law; and (2) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the
award.  Judgment on the arbitration award may be entered upon the application of
either party by any court of competent jurisdiction.  The Company shall pay all
of the arbitrator’s fees in excess of the amount of those administrative fees
you would have been required to pay if the Claims were asserted in a court of
law.  You and the Company acknowledge that, by agreeing to this arbitration
procedure, both you and the Company waive the right to resolve any Claims
through a trial by jury or judge or by administrative proceeding. Nothing in
this Agreement is intended to prevent you or the Company from obtaining
injunctive relief in court if the award to which such party might obtain in
arbitration may be rendered ineffectual without provisional relief.
 
 
 

--------------------------------------------------------------------------------

 
 
20. Miscellaneous.  This Agreement, including Exhibits A and B, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California,
without regard to choice of law principles.  The Company and you agree that each
has had the opportunity to seek legal counsel and tax advice regarding this
Agreement and the Consulting Agreement, and neither is relying on the other for
legal or tax advice.  This Agreement may be executed in any number of
counterparts, including any counterpart transmitted by electronic means such as
email or facsimile, all of which when taken together shall constitute one
agreement binding on each party, notwithstanding that each party is not a
signatory to the same counterpart.
 
If this Agreement is acceptable to you, please sign below and return the
original to me.
 
I wish you good luck in your future endeavors.
 
Sincerely,
 
ICO Global Communications (Holdings) Limited
 
 
By: /s/ Michael P. Corkery
Michael Corkery
Acting Chief Executive Officer,
Chief Financial Officer
 
Agreed to and Accepted:
 
/s/ Craig Jorgens
Craig Jorgens


 
 

--------------------------------------------------------------------------------

 


CONSIDERATION PERIOD
 
I, Craig Jorgens, understand that I have the right to take at least 21 days to
consider whether to sign this Agreement, which I received in final form on June
22, 2009.  If I elect to sign this Agreement before 21 days have passed, I
understand I am to sign and date below this paragraph to confirm that I
knowingly and voluntarily agree to waive the 21-day consideration period.




Agreed:
 

         
/s/ Craig Jorgens
   
 
 
Employee Signature
   
 
 

 
6/24/09
   
 
 
Date
   
 
 
 
   
 
 

            
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO SEPARATION AGREEMENT


CONSULTING AGREEMENT


This consulting agreement (“Consulting Agreement”) is made and entered into
effective as of June 22, 2009 (“Effective Date”), by and between ICO Global
Communication (Holdings) Limited of 11700 Plaza America Drive, Suite 1010,
Reston VA 20190, USA (together with its affiliates, “ICO” or the ”Company”) and
Craig Jorgens, a resident of California (“Consultant").
 
In consideration of the mutual covenants set forth below, the parties hereby
agree as follows:
 
1.  Engagement of Services and Statement of Work
 
Pursuant to the provisions of this Consulting Agreement, Consultant is hereby
retained by ICO to perform services for ICO.  Consultant shall provide the
services set forth in Appendix 1, Statement of Work and Procedures (“Statement
of Work”), and other services reasonably requested by ICO’s Acting Chief
Executive Officer or his successor (“CEO”) (“Services”).  A Statement of Work
can only be amended in a writing signed by the parties.  Consultant shall follow
the procedures in the Statement of Work in performing all Services.  Consultant
shall not perform any services other than Services and shall communicate with
third parties only as reasonably necessary to perform the Services. Nothing in
this Consulting Agreement restricts Consultant from being employed by another
party at the same time as fulfilling the obligations of this Agreement.
 
2.  Contact and Key Personnel
 
Consultant’s contact person at ICO shall be ICO’s CEO.  Consultant may not
retain third parties to carry out any of its obligations hereunder unless
Consultant obtains ICO’s prior written consent, which shall be determined in
ICO’s sole discretion.
 
3.  Compensation
 
In consideration for Consultant’s performance of the Services beginning July 1,
2009, ICO agrees to compensate Consultant as follows:
 
(a) ICO shall pay Consultant $49,400 per month plus the after-tax cost of COBRA
coverage for Consultant and his family.  Consultant agrees that he will work on
ICO matters on a reasonably mutually agreeable as-needed basis.  Travel time, as
requested and/or approved in advance by ICO, shall be included in such time.


(b) Consultant shall continue to vest in his stock options and restricted stock
awards granted under the Company’s stock plan (“Awards”) for his service as an
employee pursuant to the terms of those Awards as long as he remains a service
provider under this Consulting Agreement.  Consultant shall have 12 months
following the expiration of this Consulting Agreement to exercise any vested
options.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) In completing the consulting services, Consultant agrees to provide his own
equipment, tools and other materials at his own expense; however, ICO shall
reimburse Consultant for reasonable travel expenses incurred by the Consultant
in the course of perform­ing services under this Consulting Agreement; provided,
however, that ICO shall not be obligated hereunder unless (i) ICO has agreed in
advance to reimburse such costs and, (ii) Consultant provides ICO with
appropriate receipts or other relevant documentation for all such costs as part
of any submission for reimbursement in accordance with ICO’s standard policies.
 
4.  Billing and Payments
 
Consultant will submit invoices by email to ICO monthly for the Services for the
previous month.  Payment for the Services is due and payable within fifteen (15)
days of ICO’s receipt of an invoice.  Payment will be by check drawn against a
US bank account.  Late payments beyond this fifteen (15) day period will be
subject to a monthly finance charge of 1% of the amount outstanding.
 
5.  Independent Contractor
 
(a) Consultant acknowledges and agrees that he is an independent contractor and
that neither he nor any of his employees or sub-contractors (if any) is entitled
to participate in any of ICO's benefit plans, including, without limitation:
vacation, disability, life insurance, attendance bonuses, pre-retirement leave,
pension and annuity, 401(k), and accidental death and dismemberment, health or
related benefits.  In addition, Consultant (and Consultant’s agents, employees,
and contractors) waives any and all rights, if any, to participation in any of
ICO’s fringe benefit plans or programs including, but not limited to, health,
sickness, accident or dental coverage, life insurance, disability benefits,
severance, accidental death and dismemberment coverage, unemployment insurance
coverage, workers’ compensation coverage, and pension or 401(k) benefit(s)
provided by ICO to its employees.
 
(b) Consultant represents that:  (i) to the extent necessary for Consultant to
perform under this Consulting Agreement, he is and will continue to be for the
term of this Consulting Agreement in compliance with all applicable federal,
state, and local laws, ordinances, and regulations; (ii) he can enter into this
Consulting Agreement without violating any contractual, professional, or other
legal obligations he may have; (iii) ICO shall not be liable for the payment of
any salaries, income tax withholding, social security tax withholding, workers’
compensation insurance or disability insurance premiums, benefits, or other
appearances of direct employment for Consultant; and (iv) Consultant is solely
responsible for, and will timely file all tax returns and payments required to
be filed with, or made to, any federal, state or local tax authority with
respect to the performance of services and receipt of fees under this Consulting
Agreement.
 
(c) Consultant agrees and warrants, as an independent contractor, to perform the
Services with all reasonable skill, care and diligence on a best efforts basis
in a timely manner, provided that such “best efforts” shall not require
performance to a commercially unreasonable standard.  As an independent
contractor, the mode, manner, method and means used by Consultant in the
performance of services shall be of Consultant’s selection and under the sole
control and direction of Consultant.  Consultant shall be free at all times to
arrange the time and manner of performance of the consulting
services.  Consultant is not required to maintain any schedule of duties or
assignments.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Consultant is not authorized to represent that he is an agent, employee, or
legal representative of ICO.  Consultant is not authorized to make any
representation, contract, or commitment on behalf of ICO or incur any
liabilities or obligations of any kind in the name of or on behalf of ICO.
 
(e) Consultant may retain his Company provided computer, and during the term of
this Consulting Agreement, the Company will permit Consultant to continue to
access email via the Company system.
 
6.  Confidentiality.
 
Consultant shall keep ICO’s information confidential according to the terms of
the ICO Intellectual Property Agreement between the parties dated June 22, 2009,
and attached hereto as Exhibit B.  Nothing in this Consulting Agreement shall
modify or abrogate the terms of the ICO Intellectual Property Agreement and any
post termination restrictions in the Intellectual Property Agreement shall run
from the date consultant ceases to perform services under this Consulting
Agreement.
 
7.  No Conflict of Interest or Improper Use of Materials
 
Consultant represents and warrants that he will not use in the performance of
the Services any materials, documents or information for which Consultant owes a
continued duty of confidentiality.
 
8.  Term and Termination
 
(a)  Unless previously terminated as set forth below, this Consulting Agreement
shall terminate on February 28, 2010.  The obligations and liabilities of ICO
and Consultant may be termi­nated as follows: (i) Either party may terminate
this Consulting Agreement in the event of a material breach by the other party
if such breach continues uncured for a period of thirty (30) days after written
notice of such breach; and (b) Consultant may terminate this Consulting
Agreement upon thirty (30) days written notice to the Company.  Upon any such
termination, the parties shall remain subject to Sections 3(a) and (b) hereof
through the date such termination becomes effective, and in addition, ICO shall
remain obligated to reimburse Consultant for expenses incurred pursuant to
Section 3(c) through the date of termination, and shall promptly reimburse
Consultant upon being invoiced.
 
(b)  Upon any termination or expiration of this Consulting Agreement, Consultant
(i) shall immediately discontinue all use of ICO’s confidential information
delivered under this Consulting Agreement; (ii) shall delete any such ICO
confidential information from Consultant’s computer storage or any other media,
including, but not limited to, online and off-line libraries; and (iii) shall
return to ICO or, at ICO’s option, destroy, all copies of such confidential
information then in Consultant’s possession.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  The following provisions shall survive despite any termination of this
Consulting Agreement:  6, 8, 9, 10, 11, 13, 14, 15 and 16.
 
9.  Assignment
 
The rights and liabilities of the parties shall bind and inure to the benefit of
their respective successors, heirs, executors and administrators, as the case
may be.  Because ICO has specifically contracted for the services of Consultant,
Consultant may not assign or delegate Consultant's obliga­tions under this
Consulting Agreement either in whole or in part without the prior written
consent of ICO.
 
10.  Governing Law, Severability
 
This Consulting Agreement shall be governed by and construed according to the
laws of the State of California, USA, excluding its choice of law
provisions.  If any provision of this Consulting Agreement is found by a court
of competent jurisdiction to be unenforceable, that provision shall be severed
and the remainder of this Consulting Agreement shall continue in full force and
effect.
 
11.           Arbitration
 
To ensure the rapid and economical resolution of any and all disputes that arise
in connection with this Agreement, you and the Company agree that any and all
disputes, claims, or causes of action, in law or equity, arising from or
relating to the enforcement or interpretation of this Agreement (collectively,
“Claims”), shall be resolved to the fullest extent permitted by law exclusively
first, by mediation using a mediator mutually selected from Judicial Arbitration
and Mediation Services, Inc. (“JAMS”), and if not thereby resolved, by final,
binding, and (to the extent permitted by law) confidential arbitration in
Oakland, California conducted by JAMS or its successors, under the then
applicable JAMS rules.  Notwithstanding the above, excluded from this provision
are any claims that by law are not subject to arbitration.  The arbitrator
shall:  (1) have the authority to compel adequate discovery for the resolution
of all Claims and to award such relief as would otherwise be permitted by law;
and (2) issue a written arbitration decision including the arbitrator’s
essential findings and conclusions and a statement of the award. Judgment on the
arbitration award may be entered upon the application of either party by any
court of competent jurisdiction.  The Company shall pay all of the arbitrator’s
fees in excess of the amount of those administrative fees you would have been
required to pay if the Claims were asserted in a court of law.  You and the
Company acknowledge that, by agreeing to this arbitration procedure, both you
and the Company waive the right to resolve any Claims through a trial by jury or
judge or by administrative proceeding. Nothing in this Agreement is intended to
prevent you or the Company from obtaining injunctive relief in court if the
award to which such party might obtain in arbitration may be rendered
ineffectual without provisional relief.
 
 
 

--------------------------------------------------------------------------------

 
 
12.  Notices
 
Any notices required or permitted hereunder shall be given to the appropriate
party at the address specified in this Consulting Agree­ment or at such other
address as the party shall specify in writing.  Such notice shall be deemed
given upon personal deliv­ery to the appropriate address or, if sent by
overnight courier, one (1) day after the sending, or, if sent by certified or
regis­tered mail, three (3) days after the date of mailing.
 
 13.  Limitation of Damages
 
EXCEPT AS PROVIDED IN SECTIONS 6, 14 AND 15, (A) IN NO EVENT WILL EITHER PARTY
BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, EVEN IF THE OTHER
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. AND (B) EITHER
PARTY’S SOLE LIABILITY TO THE OTHER PARTY, IF ANY, SHALL IN NO EVENT EXCEED THE
FEES PAID BY ICO UNDER THIS CONSULTING AGREEMENT.
 
14.           Indemnification
 
Each party shall indemnify and hold harmless the other party (including for
reasonable attorneys’ fees and costs) from any and all losses, claims, damages
and liability, including reasonable attorneys’ fees and costs, for any
third-party claims arising out of the indemnifying party’s breach of this
Consulting Agreement, misconduct or negligence.
 
15.           Intellectual Property
 
(a)  Any intellectual property created under this Consulting Agreement shall be
governed by the ICO Intellectual Property Agreement dated June 22, 2009.
 
(b)  Consultant represents and warrants that, to his knowledge, no aspect of the
Services will infringe the intellectual property rights of any third party.
 
16.  Complete Understanding; Modification
 
This Consulting Agreement, including all other documents mentioned herein,
constitutes the final, exclusive and complete understanding and agreement of the
parties hereto and supersedes all prior under­standings and agreements.  Any
waiver, modification or amendment of any provision of this Consulting Agreement
shall be effective only if in writing and signed by the parties hereto. This
Consulting Agreement may be executed in any number of counterparts, including
any counterpart transmitted by electronic means such as email or facsimile, all
of which when taken together shall constitute one agreement binding on each
party, notwithstanding that each party is not a signatory to the same
counterpart.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.
 
ICO Global Communications (Holdings) Limited.
Consultant
    /s/ Michael P. Corkery      /s/ Craig Jorgens         By:  Michael P.
Corkery  By: Craig Jorgens
Acting Chief Executive Officer,
Chief Financial Officer
 

                                                  
 
 

--------------------------------------------------------------------------------

 
      
APPENDIX 1 TO CONSULTING AGREEMENT


Statement of Work and Procedures


1.  
Consultant shall undertake those tasks as specifically requested by ICO’s CEO.

 


 
2.  
 Consultant shall not undertake to perform any tasks unless ICO’s CEO
specifically requests such action.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B TO SEPARATION AGREEMENT


ICO INTELLECTUAL PROPERTY AGREEMENT
(Confidentiality, Invention Assignment, Nonsolicitation)




I acknowledge that my service provider relationship, including without
limitation my employee relationship from inception through June 30, 2009, and my
consultant relationship thereafter with ICO Global Communications (Holdings)
Limited, and/or DBSD North America, Inc. and/or any of their subsidiaries
(collectively “ICO”) has been, is and will be one of trust and confidence.  I
understand and acknowledge that ICO has a legitimate interest in preventing the
dissemination or misuse of Confidential Information including Trade Secrets
belonging to ICO, and any of its related or affiliated entities and therefore
agree to sign this ICO Intellectual Property Agreement (“Agreement”).
 
NOW, THEREFORE, as a condition of my service provider relationship with ICO and
in consideration of compensation and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, I agree as follows:
 
1.    Non-Disclosure of Confidential Information.  I recognize and acknowledge
that during the course of my service provider relationship with ICO, I will have
access to certain information not generally known to the public, relating to
ICO’s business.  I agree that this information is “Confidential Information”
that belongs to ICO.
 
1.1 “Confidential Information” includes, without limitation, any information in
whatever form that ICO reasonably considers to be confidential, proprietary,
information and that is not publicly or generally available relating to
ICO’s:  trade secrets (as defined by the Uniform Trade Secrets Act); investors;
financial institutions; know-how; concepts; methods; research and development;
software (including functional specifications, source code and object code);
procedures; product, content and technology development plans; marketing;
databases; inventions; research data and mechanisms; procedures; engineering;
purchasing; accounting; sales; customers; financial status; contracts or
employees.  Confidential Information includes information developed by me, alone
or with others, or entrusted to ICO by others.
 
1.2 During the term of my service provider relationship and thereafter, I agree
to hold ICO’s Confidential Information in strict confidence, and not disclose or
use it at any time except as authorized by ICO and for ICO’s benefit.  If anyone
tries to compel me to disclose any of ICO’s Confidential Information, by
subpoena or otherwise, I will immediately notify ICO so that ICO may take any
actions it deems necessary to protect its interests.  My agreement to protect
ICO’s Confidential Information applies both while I am a service provider for
ICO and after my service provider relationship with ICO ends, regardless of the
reason it ends.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 I understand it is ICO’s policy not to improperly obtain or use
confidential, proprietary or trade secret information that belongs to third
parties, including others who have employed me or who have entrusted
confidential information to me.  I will not use for ICO’s benefit or disclose to
ICO confidential, proprietary or trade secret information that belongs to
others, unless I advise ICO that the information belongs to a third party and
both ICO and the owners of the information consent to the disclosure and use.
 
2.    Inventions, Copyrights and Patents.  ICO shall own or be assigned by me
all copyrightable “Work Product” I make, conceive, develop, discover, reduce to
practice or fix in a tangible medium of expression, alone or with others,
either:  (a) during my service provider relationship by ICO irrespective of
whether or not such Invention was made using ICO’s time or facilities; or
(b) within one (1) year after my service provider relationship ends if the
Invention or Work Product results from any work, idea or conception (either
partial or completed) I performed for ICO or involves the use or assistance of
ICO’s facilities, materials, personnel or Confidential Information.  ICO shall
own or be assigned by me all Inventions that I conceived solely or jointly or
helped to reduce to practice while a service provider for ICO, and copyrightable
Work Product authored by me that I bring to ICO and that is used in the course
of ICO’s business or that is incorporated into any Work Product that belong to
ICO.
 
2.1 Definition of “Inventions.”  “Inventions” includes, but is not limited to,
recipes, discoveries, developments, concepts, ideas, improvements to existing
technology, processes, procedures, machines, products, compositions of matter,
formulas, algorithms, computer programs and techniques (including functional
specifications, source code and object code), and all other matters ordinarily
intended by the word “invention,” whether patentable or not or otherwise legally
protectable.  “Inventions” also includes all records showing any part of a
conception or a reduction to practice relating to an Invention.
 
2.2 Definition of “Work Product.”  “Work Product” includes, but is not limited
to, original works of authorship, including interim work product, modifications
and derivative works, and all similar matters, whether or not copyrightable.
 
2.3 Definition of “Works Made For Hire.”  All Work Product I produce within the
scope of my service provider relationship or using ICO facilities (which shall
include all Work Product I produce related to ICO’s business, whether or not
done during regular working hours) shall be considered “Works Made For Hire” so
that ICO will be considered the author of the Work Product under the federal
copyright laws.
 
2.4 Definition of “Moral Rights.” The term “Moral Rights” means all paternity,
integrity, disclosure, withdrawal, special and any other similar rights
recognized by the laws of any jurisdiction or country.
 
 
 

--------------------------------------------------------------------------------

 
 
2.5 Definition of “Intellectual Property Rights.”  The term “Intellectual
Property Rights” means all trade secrets, copyrights (including renewal rights),
trademarks, mask work rights, patents and other intellectual property rights
recognized by the laws of any jurisdiction or country.
 
2.6 Assignment of Rights.  Except for Inventions that I can prove qualify fully
under the provisions of California Labor Code section 2870 and I have set forth
in Exhibit A, I will promptly disclose to ICO, and will assign all right, title
and interest to ICO, all Inventions and copyrightable Work Product described in
paragraphs 2.1 and 2.2, including assignment of all Intellectual Property
Rights.  I waive any rights I have or may have in the Inventions and
copyrightable Work Product described in the prior paragraphs, except for those
that I can prove qualify fully under the provisions of California Labor Code
section 2870.  Any assignment of Inventions (and all Intellectual Property
Rights with respect thereto) hereunder includes an assignment of all Moral
Rights.  To the extent such Moral Rights cannot be assigned to Company and to
the extent the following is allowed by the laws in any country where Moral
Rights exist, I hereby unconditionally and irrevocably waive the enforcement of
such Moral Rights, and all claims and causes of action of any kind against
Company or related to Company’s customers, with respect to such rights.  I
further acknowledge and agree that neither my successors-in-interest nor legal
heirs retain any Moral Rights in any Inventions (and any Intellectual Property
Rights with respect thereto). At ICO’s direction and expense, I will execute all
documents and take all actions necessary or convenient for ICO to document,
obtain, maintain or assign its rights to the Inventions or Work Product.  ICO
shall have full direct and control all patent applications of these
Inventions.  In the event ICO is unable for any reason, after reasonable effort,
to secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
ICO and its duly authorized officers and agents as my agent and attorney in
fact, which appointment is coupled with an interest, to act for and in my behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph with the same
legal force and effect as if executed by me.
 
2.7 Prior Inventions.  Inventions, if any, patented or unpatented, which I made
prior to the commencement of my service provider relationship with ICO are
excluded from the scope of this Agreement.  To preclude any possible
uncertainty, I have set forth on Exhibit A (Previous Inventions) attached hereto
a complete list of all Inventions that I have, alone or jointly with others,
conceived, developed or reduced to practice or caused to be conceived, developed
or reduced to practice prior to my service provider relationship with ICO, that
I consider to be my property or the property of third parties, and that I wish
to have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”).  If disclosure of any such Prior Invention would cause me
to violate any prior confidentiality agreement, I understand that I am not to
list such Prior Inventions in Exhibit A but am only to disclose a cursory name
for each such invention, a listing of the party(ies) to whom it belongs and the
fact that full disclosure as to such inventions has not been made for that
reason. A space is provided on Exhibit A for such purpose.  If no such
disclosure is attached, I represent that there are no Prior Inventions.  If, in
the course of my service provider relationship with ICO, I incorporate a Prior
Invention into an ICO product, process or machine, ICO is hereby granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, fully-paid,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, reproduce, make derivative works of,
publicly perform, publicly display, use, sell, import, and exercise any and all
present and future rights in such Prior Invention.  Notwithstanding the
foregoing, I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Inventions without ICO’s prior written consent.
 
 
 

--------------------------------------------------------------------------------

 
 
3.    Non-solicitation; non-Interference. I agree that during my employment with
Company, I will not, either directly or indirectly, solicit, induce or
encourage, or participate in soliciting, inducing or encouraging any employee,
independent contractor, or consultant of Company to terminate his, her or its
relationship with Company in order to become an employee, consultant, or
independent contractor to or for any other person or entity.  For purposes of
the foregoing restriction, an employee or consultant of Company includes any
person or entity who is, or within the preceding three (3) month period has
been, an employee or consultant of Company. I further agree that, during my
employment with Company and at all times thereafter, I will not: (a) take any
action to disrupt, damage or interfere with Company’s contractual relationships
with its clients, employees, consultants, agents, vendors, investor, venture
capital firm, or other financial institution, or induce any person or entity to
breach any contractual obligation owed to Company; or (b) engage in any unlawful
or improper activity to disrupt, damage or interfere with Company’s business,
operations or activities.
 
4.    Company Materials.  I will safeguard and return to ICO when my service
provider relationship ends, or sooner if ICO requests, all information,
documents, electronic media and other property in my care, custody or control
relating to my service provider relationship or ICO’s business, including
without limitation any documents or electronic media that contain ICO’s
Confidential Information.
 
5.    Service Provider’s Warranty.  I represent and warrant that I have
disclosed all facts, if any, pertaining to restrictions on my ability to enter
into this Agreement.  I further represent and warrant that I am not bound by any
agreements with third parties that would prevent me from lawfully performing all
duties requested of me by ICO.  I understand that it is ICO’s policy not to
improperly obtain or use confidential, proprietary or trade secret information
that belongs to third parties, and agree not to use such third-party
confidential, proprietary or trade secret information for ICO’s benefit.
 
6.    No Guarantee of Continued Service Provider Relationship.  I understand
this Agreement is not a guarantee of a continued service provider relationship,
the duration of which is governed by the terms of the Separation Agreement and
Consulting Agreement dated as of June 22, 2009.
 
 
 

--------------------------------------------------------------------------------

 
 
7.    Equitable Relief.  I acknowledge that the provisions of this Agreement are
essential to ICO and that a breach of any provisions of this Agreement can
create a severe and unfair business disadvantage that cannot be adequately
remedied by traditional legal recourse to damages.  Therefore, notwithstanding
any limitations imposed by any Arbitration Agreement, ICO may enforce this
Agreement directly in any court having appropriate jurisdiction and, in addition
to any other remedy it may have at law, shall be entitled to injunctive or other
equitable relief to prevent or curtail any breach of this Agreement.
 
8.    Attorneys Fees. If either party is required to take legal action
(regardless of whether an actual lawsuit is filed), in order to enforce the
terms of this Agreement against the other party, and substantially prevails in
such action, the prevailing party shall be responsible for paying the other
party’s reasonable costs and attorneys fees.
 
9.    Assignment to Successor Company.  In the event that the ownership or
corporate form of ICO changes whether by acquisition of stock or assets and
regardless of any change in the form or name of the employing entity, this
Agreement shall be assignable by ICO to the entity that succeeds it without
further notice to me.
 
10.   Miscellaneous.
 
10.1 Non-waiver.  Any delay or failure of either Party to insist upon or enforce
strict performance of any provision in this Agreement shall not be construed as
a waiver of its right to insist upon or enforce such provision in the future.
 
10.2 Controlling Law/Venue.  This Agreement shall be governed by the laws of the
State of California.  Any legal proceeding shall be brought exclusively in the
courts in Oakland, California which the parties agree is a convenient forum.
 
10.3 Severability.  If any provision of this Agreement is held to be
unenforceable, the remaining provisions will nevertheless continue to be valid
and enforceable to the maximum extent permitted by law.  The Agreement shall not
be construed against ICO by reason of the drafting or preparation hereof.
 
10.4 Entire Agreement.  This Agreement, along with the Separation Agreement and
Consulting Agreement, is the final and complete expression of the Parties’
agreement on these subjects, and replaces and supersedes all prior oral or
written agreements on these subjects.  In the event of a conflict between this
Agreement and the Separation Agreement and/or Consulting Agreement, this
Agreement shall control.
 
10.5 Counterparts.  This Agreement may be executed in any number of
counterparts, including any counterpart transmitted by electronic means such as
email or facsimile, all of which when taken together shall constitute one
agreement binding on each Party, notwithstanding that each Party is not a
signatory to the same counterpart.
 
 
 

--------------------------------------------------------------------------------

 
 
11.   Voluntary Agreement.  I acknowledge that I have carefully read this
Agreement, that I understand its terms, and that I have entered in to the
Agreement voluntarily.  I further acknowledge that I have been given the
opportunity to discuss this Agreement with legal counsel and have taken
advantage of that opportunity to the extent I wish to do so.
 


 
[INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 

CRAIG JORGENS    
ICO GLOBAL COMMUNICATIONS
(HOLDINGS) LIMITED
                     
/s/ Craig Jorgens
   
/s/ Michael P. Corkery
 
Signature
   
Signature
 

 
Craig Jorgens
   
Acting CEO, EVP & CFO
 
Print Name
   
Title
 

 
6/24/09 
   
6/24/09 
 
Date
   
Date
 
 
   
 
 

 
 
 

--------------------------------------------------------------------------------

 
 

Exhibit A
 
Previous Inventions
 
TO:
ICO Global Communications (Holdings) Limited

 
FROM:
Craig Jorgens

 
DATE:
6/24/09

 
SUBJECT:
Previous Inventions

 
1.           Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by ICO Global Communications (Holdings) Limited (the “Company”) that
have been made or conceived or first reduced to practice by me alone or jointly
with others prior to my engagement by the Company:
 
x
No inventions or improvements.
   
o
See below:                
o
Additional sheets attached.

 
2.           Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):
 
 
Invention or Improvement
 
Party(ies)
 
Relationship
            1.                        2.                        3.             
          o
Additional sheets attached.
     

 
3.           Limited Exclusion Notification
 
This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:
 
a.           Relate at the time of conception or reduction to practice to
Company’s business, or actual or demonstrably anticipated research or
development; or
 
b.           Result from any work performed by you for Company.
 
To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
 
This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.
 
 
 

--------------------------------------------------------------------------------

 

